DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10, 11, the phrase “and 10determines a period, as an analysis target period, from a start time to an end time, inclusive, the end time being determined based on the control end time and the start time being before the control end time by a period of time predetermined corresponding to the one of the plurality of automatic driving functions” is unclear. 
It is unclear what the period of time predetermined is.
Should the analysis target period be determined before a control end time is detected?
Claims 1, 10-11 recites the limitation "the non-analysis target communication data" in lines 14-15; lines 13-14; lines 15-16 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also rejected for incorporating the deficiencies of their base claim.

Allowable Subject Matter

Claims 1, 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art apparently fails to specifically disclose an information processing method or device or a non-transitory recording medium storing a program for causing an information processing device including a microprocessor and being mounted to a 25vehicle to perform information processing, the information processing comprising: detecting a control end time of performed control related to one of the plurality of automatic driving functions to determine a period, as an analysis 5target period, from a start time to an end time, inclusive, the end time being determined based on the control end time and the start time being before the control end time by a period of time predetermined corresponding to the one of the plurality of automatic driving functions; classifying the plurality of items of communication data received into 10analysis target communication data received within the analysis target period and non-analysis target communication data received outside the analysis target period; and performing predetermined processing of the analysis target communication data.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iida et al. (U.S. Pub No. 20170121513) disclose providing high safety vehicle control system and action plan system and at paragraph 0034 discloses network topology examples include a bus type in which a plurality of ECUs is connected to two buses as illustrated in Fig.3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661